ocument 217
aaa . 7

for the
Southern District of New York

Art Foundation Ltd
Plaintiff
Vv. Case No. 18-cv-04438

McKenzie et al
Defendant

APPEARANCE OF COUNSEL

The clerk of court and all parties of record

 

 

 

 

 

 

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for: ia

' Jamie Thomas a hs
, . i. -
| a 7
Date: 02/05/2020 /s/ Silvia L Serpe cn
: Attorney's signature : :
Silvia L. Serpe 7
Printed name and bar number =]
Serpe Ryan LLP ]
fe 16 Madison Square West- 12th Floor |

NY, NY 10010 ;
' _
, ="
Pe Address

i 4
" sserpe @serperyan.com ;
; be E-mail address on

(212) 257-5010

Telephone number

(212) 981-2720
FAX number

 
